     Case: 4:20-cv-00794-JG Doc #: 111 Filed: 06/04/20 1 of 2. PageID #: 1416




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 CRAIG WILSON, et al.                                )   CASE NO.: 4:20CV794
                                                     )
                                                     )
                Petitioners,                         )   JUDGE JAMES S. GWIN
                                                     )
        v.                                           )
                                                     )
 MARK WILLIAMS, Warden of Elkton                     )
 Federal Correctional Institution, et al.,           )   NOTICE OF
                                                     )   SUPREME COURT STAY
                Respondents.                         )
                                                     )


       Respondents Mark Williams, Warden of Elkton Federal Correctional Institution and

Michael Carvajal, Director of Federal Bureau of Prisons, in their official capacities

(“Respondents”), hereby notify this Court that on June 4, 2020, the Supreme Court stayed this

Court’s April 22 and May 19 orders pending disposition of the Respondents’ appeal in the

United States Court of Appeals for the Sixth Circuit and further order of the Supreme Court. A

copy of the order is attached hereto as Exhibit A.




                                              Signatures on next page
Case: 4:20-cv-00794-JG Doc #: 111 Filed: 06/04/20 2 of 2. PageID #: 1417




                                   Respectfully submitted,

                                   JUSTIN E. HERDMAN
                                   United States Attorney

                              By: /s/ James R. Bennett II
                                  James R. Bennett II (OH #0071663)
                                  Sara DeCaro (OH #0072485)
                                  Assistant United States Attorneys
                                  United States Court House
                                  801 West Superior Ave., Suite 400
                                  Cleveland, Ohio 44113
                                  216-622-3988 - Bennett
                                  216-522-4982 - Fax
                                  James.Bennett4@usdoj.gov
                                  Sara.DeCaro@usdoj.gov

                                   Attorneys for Respondents




                                   2
